Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 03/05/2020. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a provisional application 62/814178 as ADS filed on 01/20/2021 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
4.	Claims 16-19 are objected to because of the following informalities: there are typographic errors in the claims. Claims 16-19 shall depend on claim 11 instead of claim 1 as they recite the base station.  Appropriate correction is required.

Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	 Claims 1-10 and 20, drawn to providing an alarm on a mobile device based on detection from a sensing unit, classified in H04W 4/024 or H04W 88/02.
II.	 Claims 11-19, drawn to determining a direction of arrival and estimating path movement of a wireless device, classified in H04W 64/006 or H04W4/027.

6.	The inventions are independent or distinct, each from the other because of the following reasons. 
See MPEP § 806.05(d). In this MPEP section, it is to note that the phrase “not overlapping in scope” means that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa).
	
6.1	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing an alarm on a mobile device based on detection from a sensing unit; and subcombination II has separate utility such as determining a direction of arrival and estimating path movement of a wireless device.  

6.2	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	To advance the prosecution, whichever group applicant may elect, claim rejection to both groups are presented in the claim rejection section set forth below for applicant’s convenience.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirvonen et al. Pub. No.: US 2016/0077202 A1 in view of Ellis Patent No.: US 9,062,986 B1. 

Claim 1
Hirvonen discloses a mobile device (Aid 104 in fig. 1-2), comprising:
a sensing unit for environmental detection (radar 218 and IMU sensor 220 in fig. 2 and see par. 0071-0072); and 
an alarm module (UI 222 in fig. 2) to provide an alarm on detection of an environmental condition (radar status, object detection status in par. 0069 , see 712 in fig. 7 and par. 0098).

    PNG
    media_image1.png
    318
    450
    media_image1.png
    Greyscale

	Although Hirvonen does not explicitly show: “a transceiver for communication”, the claim limitation is considered obvious by the following rationales. In fact, claim does not specially recite what type of communication such as WLAN or NFC or Bluetooth or Cellular. In fact, Hirvonen explains radar transceiver for receiving and transmitting in par. 0065, and describes that Aid and host device could be communication wirelessly (fig. 3 and par. 0075). Accordingly, what taught by Hirvonen could have covered the claim limitation a transceiver for communication unless claim further specifies what are involved in communication and what type of the communication is. To advance the prosecution, further evidence is provided herein. 
In particular, Ellis teachers a transceiver for communication (fig. 1-8, cell phone system and Bluetooth system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify navigational AID with adaptive radar of Hirvonen by providing a guided movement platforms as taught in Ellis. Such a modification would have guided a person, elderly or visually impaired, for the movements to navigate the environment so that the person could have followed the guided paths safely to reach the destination suggested in lines 17-45 of col. 1 of Ellis.

Claim 2
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the environmental condition is activity in the environment around the mobile device (Hirvonen, triggering obstacle alarm in step 712 of fig. 7 and par. 0098 is intensified sound or vibration for object/obstacle within the range or a distance; Ellis, activity in the environment could be movement, movement by earth when car is approaching, a person walk described in lines 25-39 of col. 16; accordingly, the combined prior art would have rendered the claim obvious).

Claim 3
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the environmental condition is a stationary object in a path of the mobile device (Hirvonen, Hirvonen, triggering obstacle alarm in step 712 of fig. 7 and par. 0098 is intensified sound or vibration for object/obstacle within the range or a distance; Ellis, lines 25-39 of col. 16; and thus, the combined art read on the claim).

Claim 4
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the environmental condition is a moving vehicle in a projected path of the mobile device (Hirvonen, triggering obstacle alarm in step 712 of fig. 7 and par. 0098 is intensified sound or vibration for object/obstacle within the range or a distance; Ellis, warns when a vehicle is dangerously close as described in lines 5-32 of col. 21; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationale F).

Claim 5
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the sensing unit is a radar unit (Hirvonen, radar 218 in fig. 2; Ellis, radar system 16 in fig. 1-8).

Claim 6
Hirvonen, in view of Ellis, discloses the mobile device as in claim 5, wherein the radar unit is designed to detect objects proximate to the mobile device (Hirvonen, to indicate the detected distance to an object in step 712 of fig. 7 and par. 0098; Ellis, distance and directional information explained in fig. 8 and lines 59-67 of col. 19; therefore, the combined prior art meets the claim condition).

Claim 7
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the alarm is one of an audio signal, a visual signal or a haptic signal (Hirvonen, par. 0098, intensity of sound or vibration and see par. 0069; Ellis, walking stick 64 in fig. 9 with pulsation warnings; various way of warnings in lines 5-32 of col. 2).
Claim 8
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the alarm pauses a current service on the mobile device (Hirvonen, fig. 7; Ellis, automatically controlling the wheel to stop a pedestrian user in lines 55-67 of col. 10, lines 42-45 of col. 21, if an acceptable path is not detected, the rollable and spinnable motorized wheel will come to a stop; recall lines 16-20 of col. 5, then, stopping the stick is due to alert signal; unless claim specifies what are involved in pausing, it can reasonably interpreted as interrupting the instant process and which situations are described in col. 10 & 21 for guiding user; therefore, claim does not hold a patentable weight and the combined prior art renders the claim obvious).

Claim 9
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the alarm provides an instruction to a user (Hirvonen, par. 0059 and par. 0094, if in a walking context, it’s noticed that the device points substantially directly downwards an alarm may be triggered to notify the user of realignment need; Ellis, see lines 55-65 of col. 10, and lines 59-67 of col. 20 in view of col. 5: a signal to alert the visually impaired of the presence of nearby stairs, do they go up, down or both, it warns, advises, and initiates the circumventing of obstacles around the house; see lines 5-32 of col. 21; for these reasons, the combined prior art reads on the claim).



Claim 10
Hirvonen, in view of Ellis, discloses the mobile device as in claim 1, wherein the sensing unit is activated on movement of the mobile device (Hirvonen, activation and detection of distance and direction in par. 0070; Ellis, activates automatic processing of data in lines 35-40 of col. 21, lines 53-55 of col. 22, power always come on when the intelligent walking stick is first activated; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationale F).

Claim 20
	Claim 20 is a method claim corresponding to device claim 1. All of the limitations are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 20 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

14.	Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. Pub. No.: US 2014/0247126 A1 in view of Ellis and Kennedy, JR. et al. Pub. No.: US 20100178929 A1. 

Claim 11
Grossman discloses a base station (base station 60 along with coordination system 30 in fig. 1), comprising: 
a transceiver module (in fig. 1, cellular base transceiver station 60 would include at least a cellular transceiver, see par. 0017) for receipt of signals from a wireless device (202 in fig. 2 and par. 0022, see 302 in fig. 3 and 602 in fig. 6) and transmission of location information to the wireless device (208 in fig. 2); and 
a processing unit (cellular base transceiver station 60 in fig. 1 would include at least a typical processor) for processing received signals from the wireless device (202 in fig. 2, 302 in fig. 3 and 602 in fig. 6) and determining a location of the wireless device (506 in fig. 5 and 604 in fig. 6), the processing unit adapted to receive event information in proximity (school night at 10 pm in par. 0046 and fig. 5, high concentration of pollen in par. 0048 and fig. 6) to the wireless device from a backhaul network (506 in fig. 5 and 606 in fig. 6), 
wherein the transceiver transmits an alert to the wireless device when the activity information identifies a trigger situation (508 in fig. 5 and 608 in fig. 6; see alert in par. 0043-0046, and par. 0048).
	Although Grossman does not disclose: “transmission of directional signals to the wireless device; determining a direction of arrival and estimating path movement of the wireless device; activity information in proximity to the wireless device”, the claim limitations are considered obvious by the following rationales. 
	Firstly, to consider the obviousness of the claim “transmission of directional signal to the wireless device”, claim does not specify what directional signals are such as navigation signal or a direction to destination. If so, alerting signal in Grossman might include a direction for a user. In particular, Ellis teaches the cellular system for automatically controlling walking sticks to push a pedestrian user, pull to the right, pull to the left and steer and rotate, and stop or pull or push the pedestrian user (lines 55-67 of col. 10). Accordingly, one of ordinary skill in the art would have expected the alert signal of Grossman to include the direction signal of Ellis mentioned above.
	Secondly, the claim limitation “activity information in proximity to the wireless device” is considered obvious by the rationales found in Ellis. In particular, Ellis teaches that the intelligent walking stick for detecting  what a vehicle is dangerously clos (lines 5-65 of col. 21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify mobile device alert generation system of Grossman by providing a guided movement platforms as taught in Ellis. Such a modification would have guided a person, elderly or visually impaired, for the movements to navigate the environment so that the person could have followed the guided paths safely to reach the destination suggested in lines 17-45 of col. 1 of Ellis.
	Thirdly, the claim limitation “determining a direction of arrival and estimating path movement of the wireless device” is considered obvious by the rationale found in Kennedy. Initially, Grossman explains determining a location pattern of a mobile device based on the location (par. 0022 and 204 in fig. 2, a location pattern would include a path movement). What’s more, Ellis explains guiding an intelligent walking stick on col. 21 (it means that tracking  a movement path would be included). In particular, Kennedy teaches determining angle of arrival (fig. 8 and par. 0061, fig. 9 and par. 0062) and received path for pattern-forming (par. 0057 and fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify mobile device alert generation system of Grossman in view of Ellis by providing network overlay geo-location system as taught in Kennedy to obtain the claimed invention as specified in the claim. Such a modification would have included a Geo-location system to determine the location of a mobile appliance so that the location of the mobile appliance could be accurate to schedule communication services as suggested in par. 0004 of Kennedy.

Claim 12
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 11, further comprising a location management module (LMM) providing information in estimating the path movement of the wireless device (Grossman, PDE 78, location DB 36 and map DB 38 in fig. 1; location data and location pattern in fig. 2-6; Kennedy, Geolocation control system 50b and mobile position system 40 in fig. 1; therefore, the combined prior art would have rendered the claim obvious).

Claim 13
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 12, wherein the trigger situation is a potential intersection of the path movement of the wireless device and an obstacle (Ellis, lines 5-32 of col. 21, steers the pedestrian user for safely crossing streets; and therefore, the combined prior art meet the claim condition).

Claim 14
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 13, wherein the obstacle is a moving target (Ellis, lines 5-32 of col. 21, warns when a
vehicle is dangerously close, and thus it’s a moving target).

Claim 15
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 11, wherein the obstacle is a stationary target (Ellis, lines 5-32 of col. 21, recognize the traffic signals and advises when it’s safe for a pedestrian user; herein, a stationary target could be reasonably interpreted as a traffic light).

Claim 16
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 1, wherein the alert is a message to activate a radar module on the wireless device (alerting is taught in fig. 5-6 of Grossman and Ellis, furthermore, since activating in the claim is specified by what are involved, one of ordinary skill in the art would have expected the combined prior art to perform equally well to activate a radar module; see evidence for activating subsystem in fig. 5 of Huang et al. Pub. No.: US 2015/0319573 A1; see evidence for activating a radar system in par. 0070 of Hirvonen).

Claim 17
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 1, wherein the alert is a message to pause a current service on the wireless device  (Grossman, alert in fig. 5-6; Ellis, automatically controlling the wheel to stop a pedestrian user in lines 55-67 of col. 10, lines 42-45 of col. 21, if an acceptable path is not detected, the rollable and spinnable motorized wheel will come to a stop; recall lines 16-20 of col. 5, then, stopping the stick is due to alert signal; unless claim specifies what are involved in pausing, it can reasonably interpreted as interrupting the instant process and which situations are described in col. 10 & 21 for guiding user; therefore, claim does not hold a patentable weight and the combined prior art renders the claim obvious).

Claim 18
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 1, wherein the transceiver is adapted to communicate with a second wireless device to identify the trigger situation (Grossman, backhaul communication to fig. 1, communication with other mobile device users in 302 of fig. 3 and par. 0036, par. 0046 for alerting in fig. 5 and par. 0048 for alerting in fig. 6; Ellis, radar system, cell phone system, Bluetooth system, in fig. 1-7, the cell phone system includes cell phones in lines 43-45 of col. 10; for these reasons, the combined prior art would have rendered the claim obvious).

Claim 19
Grossman, in view of Ellis and Kennedy, discloses the base station as in claim 18, wherein the second wireless device is a vehicle (Grossman, vehicle in par. 0026; Ellis, vehicle in lines 5-32 of col. 21; and thus, the combined prior art meets the claim requirement).



Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643